*310Opinion by
Cole, J.
From the record presented it appeared that the importation of the colt in question developed from a magazine advertisement wherein the Canadian exporter offered the animal for sale or lease. The transaction was not an outright purchase, but rather a consignment to petitioner who agreed' to “keep the colt and sell him for Mr. Roberts [the owner and shipper] and get. a commission for doing so.” The exporter was at the port of entry upon arrival: of the importation and his entered value was the amount which he believed could be obtained in Canada for the animal. Subsequent to entry, customs officers-went to petitioner’s ranch in Virginia to investigate the transaction and at that, time petitioner gave the officials all information in her possession. From an examination of the record the court was satisfied that the petitioner acted in good faith and that there was no intent to defraud the revenue of the United! States. The petition was therefore granted.